DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 06/26/2020 have been considered.

Drawings
The drawings filed on 06/26/2020 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 1-4 include several lead lines, flow charts, and graphs that appear pixelated, blurred, and/or are otherwise not clear.  For example, the “system,” “sensor,” and “neuron” boxes and connecting lines in FIG. 1 are nearly unreadable.  Likewise for FIGS. 3-4.  The flow charts of FIGS. 5-6 appear incomplete.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8, and 10 are rejected under 35 USC § 103 as being unpatentable over Demmin (U.S. Patent 5,554,273); in view of Wang (Chinese Patent Publication CN 204666549 U, a Machine translation, generated March 24, 2022 is provided with this action.); and further in view of Horan (U.S. Patent Publication 2006/0059924 A1).
Regarding claim 1, Demmin teaches a method for operating a gas sensor (Demmin: Abstract [“…correcting an output from an electrochemical cell sensor…”]) comprising:
providing, by at least one gas sensor element, a sensing signal (Demmin: col 6, ln 39-41 [“…each of the sensing elements, especially the electrochemical gas sensor…”]; FIGS. 1-7; col 8, ln 27-33 [“…the neural network may be periodically updated by a learning algorithm to adapt to the actual conditions and characteristics of the sensors, which may change over time. Therefore, device aging, and especially electrochemical cell sensor aging may also be compensated intelligently…”]; col 14, ln 25-62, Example 3.),
correcting, by a neural network, the sensing signal (Demmin: col 6, ln 39-41 [“…each of the sensing elements, especially the electrochemical gas sensor…”]; FIGS. 1-7; col 8, ln 27-33 Example 3.), and
wherein the neural network comprises an input layer, an output layer and at least one hidden layer (Demmin: FIGS. 1, 5; col 13, ln 10-15 [“…a neural network according to the present invention. This network is a three layer feed-forward design, having four input neurons 10, 11, 12, 13, representing the four input sensors, a hidden layer having four neurons 14, 15, 16, 17, and a single output neuron 18 representing the compensated output.…”]; claim 9 [“…neural network comprises an input layer, a hidden layer and an output layer…”]).
Demmin additionally discloses an input layer neuron for each gas sensor element and wherein a respective gas sensor element provides its sensing signal to one of the corresponding input neurons (Demmin: FIGS. 1, 5; col 13, ln 10-15 {See above.}).
However, Demmin is silent as to explicitly disclosing an input layer comprising a given number k>1 of input neurons for each gas sensor element, and wherein a respective gas sensor element provides its sensing signal to one of the corresponding input neurons dependent on a measurement parameter applied to the at least one gas sensor element.
Wang, in a similar field of endeavor, is directed to a mixed gas detecting system based on a back propagation (BP) neural network (Wang: Abstract.).  Therein, Wang discloses an input layer comprising a given number k>1 of input neurons for each gas sensor element (Wang: FIGS. 1-4; “Preferred Embodiment,” para. 2,  [“…to solve the problem that the mixed gas in the detecting process is easy to influence the detection accuracy using cross-response…comprising a gas sensor array, a signal collection module and a mode identification module. each gas sensor in 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a neural network comprising an input layer comprising a given number k>1 of input neurons for each gas sensor element, disclosed by Wang, into Demmin, with the motivation and expected benefit of allowing for a reliable detection of one or more gases while at the same time allowing a compact chip and/or package size.  This method for improving Demmin, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Demmin and Wang to obtain the invention as specified in claim 1.
However, Demmin, in view of Wang, is silent as to explicitly disclosing a respective gas sensor element provides its sensing signal to one of the corresponding input neurons dependent on a measurement parameter applied to the at least one gas sensor element.
Horan discloses a neural network having four input neurons, two hidden neurons and three output neurons (Horan: ¶16).  Horan additionally discloses respective sensor elements providing their signal to one of corresponding input neurons dependent on a measurement parameter (Horan: FIGS. 1-2, 4; ¶10 [“…providing a neural network having four input neurons, two hidden neurons and three output neurons; determining the number of degrees below the saturation temperature of the liquid refrigerant exiting the condenser and providing this 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing respective sensor elements providing their signal to one of corresponding input neurons dependent on a measurement parameter, disclosed by Horan, into Demmin, as modified by Wang, with the motivation and expected benefit of allowing for a reliable detection of one or more gases while at the same time allowing a compact chip and/or package size.  This method for improving Demmin, as modified by Wang, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Horan.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Demmin and Wang and Horan to obtain the invention as specified in claim 1.
Regarding claim 10, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Demmin, in view of Wang and Horan, teach all the limitations of the parent claim 1 as shown above.  Demmin additionally discloses the gas sensor is operable in a learning mode using the neural network adjusted with random feedback loops between directly adjacent layers (Demmin: col 3, ln 58 to col 4, ln 52; [“…layers of internal units are connected to adjacent layers of internal units in a similar manner. Each internal unit in the layer of internal units adjacent to the layer of output units provides a signal to each output unit…Backpropagation 

Regarding claim 3, Demmin, in view of Wang, teach all the limitations of the parent claim 2 as shown above.  Demmin additionally discloses the gas sensor is operable in a learning mode using the neural network adjusted with random feedback loops (Demmin: col 3, ln 58 to col 4, ln 52 {See above.}).  Horan additionally discloses sensing different temperature values (Horan: FIGS. 1-2, 4; ¶10 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing respective sensor elements providing their signal to one of corresponding input neurons dependent on a measurement parameter, disclosed by Horan, into Demmin, as modified by Wang and Horan, with the motivation and expected benefit of improving the gas detection rate as temperature variations and fluctuations influence the measurement results of the gas sensor elements.  This method for improving Demmin, as modified by Wang and Horan, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Demmin and Horan.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Demmin and Wang and Horan to obtain the invention as specified in claim 3.

Regarding claim 5, Demmin, in view of Wang and Horan, teach all the limitations of the parent claim 1 as shown above.  Demmin additionally discloses the gas sensor is operable in a 

Regarding claim 8, Demmin, in view of Wang and Horan, teach all the limitations of the parent claim 1 as shown above.  Demmin additionally discloses the measurement parameter applied to the at least one gas sensor element is representative of a temperature of a sensing layer of the at least one gas sensor element (Demmin: col 2, ln 47-53 [“…a thermistor or thermocouple mounted in close proximity to or inside the cell senses the temperature at or in the cell. A thermistor has a resistance which varies with temperature, and may be used as a sensor in an electronic circuit that compensates the cell output.”]).

Claims 6-7 and 11-13 are rejected under 35 USC § 103 as being unpatentable over Demmin, in view of Wang and Horan; and further in view of Cella (U.S. Patent Publication 2019/0121338 A1).
Regarding claim 6, Demmin, in view of Wang and Horan, teach all the limitations of the parent claim 1 as shown above.  However, Demmin, in view of Wang and Horan, is silent as to explicitly disclosing the at least one gas sensor element comprises a semiconductor substrate with a metal oxide sensing layer.
Cella, in a similar field of endeavor, is directed to data collection in an industrial environment (Cella: Abstract.), which involves using expert systems, self-organization, machine learning, artificial intelligence, and the like, may benefit from the use of a neural net, such as a neural net trained for pattern recognition, for classification of one or more parameters, 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing least one gas sensor element comprises a semiconductor substrate with a metal oxide sensing layer, disclosed by Cella, into Demmin, as modified by Wang and Horan, with the motivation and expected benefit of allowing improving the gas detection rate as temperature variations and fluctuations mainly influence the measurement results of the gas sensor elements, in particular with regard to semiconductor metal oxide layer gas sensor elements.  Thus, the gas sensor elements can be operated without monitoring the electrical field strength applied to the gas sensor element with an additional sensor.  This method for improving Demmin, as modified by Wang and Horan, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cella.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Demmin and Wang and Horan and Cella, to obtain the invention as specified in claim 6.

Regarding claim 7, Demmin, in view of Wang and Horan, teach all the limitations of the parent claim 1 as shown above.  Cella discloses at least one gas sensor element comprises electrically conductive polymers (Cella: ¶2144 [“…as solar power (including systems using 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing least one gas sensor element comprising electrically conductive polymers, disclosed by Cella, into Demmin, as modified by Wang and Horan, with the motivation and expected benefit of operating gas sensor elements without monitoring the electrical field strength applied to the gas sensor element with an additional sensor.  This method for improving Demmin, as modified by Wang and Horan, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cella.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Demmin and Wang and Horan and Cella, to obtain the invention as specified in claim 7.

Regarding claim 11, Demmin, in view of Wang and Horan, teach all the limitations of the parent claim 10 as shown above.  Cella discloses an application-specific integrated circuit (ASIC) configured to provide random feedback weights to the neural network (Cella: ¶3109 [“Software that executes on end nodes or intermediate network nodes may use processors that are dedicated to processing network traffic, for example, being embedded in network processing devices. In some implementations, certain functions may be implemented in hardware, for example, using Application-Specific Integrated Circuits (ASICs)…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing an application-specific integrated circuit (ASIC) configured to provide random feedback weights to the neural network, disclosed by Cella, into Demmin, as modified by Wang and Horan, with the motivation and expected benefit 

Regarding claim 12, Demmin, in view of Wang and Horan, teach all the limitations of the parent claim 10 as shown above.  Cella discloses an ASIC configured to execute processing of a trained neural network in a normal operation mode of the gas sensor (Cella: ¶3109 [“Software that executes on end nodes or intermediate network nodes may use processors that are dedicated to processing network traffic, for example, being embedded in network processing devices. In some implementations, certain functions may be implemented in hardware, for example, using Application-Specific Integrated Circuits (ASICs)…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing an ASIC configured to execute processing of a trained neural network in a normal operation mode of the gas sensor, disclosed by Cella, into Demmin, as modified by Wang and Horan, with the motivation and expected benefit of providing a faster detection rate.  This method for improving Demmin, as modified by Wang and Horan, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cella.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Demmin and Wang and Horan and Cella, to obtain the invention as specified in claim 12.

claim 13, Demmin, in view of Wang and Horan, teach all the limitations of the parent claim 10 as shown above.  Demmin discloses providing learning data, and providing random feedback weights for random feedback loops to the neural network for executing processing of the neural network in a learning mode (Demmin: col 4, ln 7-39 [“…the connections and/or weighting of connections must be provided so that for a given input pattern the neural net generates an appropriate output pattern…Most neural networks have some sort of "training", whereby the weights of connections are adjusted, using a form of feedback…”]).  Cella discloses an ASIC configured to execute processing of a trained neural network in a normal operation mode of the gas sensor (Cella: ¶3109 [“Software that executes on end nodes or intermediate network nodes may use processors that are dedicated to processing network traffic, for example, being embedded in network processing devices. In some implementations, certain functions may be implemented in hardware, for example, using Application-Specific Integrated Circuits (ASICs)…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing an ASIC configured to execute processing of a trained neural network in a normal operation mode of the gas sensor, disclosed by Cella, and providing learning data, and providing random feedback weights for random feedback loops to the neural network for executing processing of the neural network in a learning mode, disclosed by Demmin, into Demmin, as modified by Wang and Horan, with the motivation and expected benefit of providing a faster detection rate.  This method for improving Demmin, as modified by Wang and Horan, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cella.  Therefore, it would have been obvious to one or ordinary skill in the art to .

Allowable Subject Matter
Claims 4 and 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indicated allowability of claim 4, is that, in combination with the other claim elements, the random feedback loops comprise different electrical field strength values. Therefore, dependent claim 4 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indicated allowability of claim 9, is that, in combination with the other claim elements, the measurement parameter applied to the at least one gas sensor element is representative of an electrical field strength. Therefore, dependent claim 9 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 2005/0063873 A1, to Morris et al..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864